Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

This is in response to the amendment filed 01/02/2022. Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 20 are rejected under 35 USC 103 as being unpatentable over Loughran et al (US Pub. No 2017/0239816 A1) in view of LaFary et al (US Pub. No. 2019/0286145 A1).


Regarding claim 1, Loughran discloses “An apparatus for controlling wireless network capacity, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor” (see Loughran figure 1 and ¶ 0016); cause the apparatus at least to perform “identifying one or more robots that require wireless network capacity” (see Loughran figure 9 and ¶ 0076; robotic system with plurality of wireless robots n that communicate with central point 716 over external channels); “identifying a current locations of one or more robots that require wireless network capacity” (See ¶ 0065; continuously stores location information to a location database; ¶ 0107; vision and mapping 1402 providing programming instructions to be able to construct (or use) a map or floor plan and for the robot to localize itself); “obtaining information indicative of available wireless network capacity in locations corresponding to the current locations of the one or more robots” (see Loughran ¶ 0065, discloses providing information including connection performance at the particular location, a prioritized list of good locations; ¶ 0097; if the information required by the "m" wireless robots increases, additional wireless robots could be assigned to communicate with the central point, providing additional information bandwidth) and “enabling the movement  of one or more robots that require wireless network capacity to be controlled……. so as to enable the one or more robots to maintain sufficient wireless network capacity” (See Loughran ¶ 0089; discloses how external signals in robotic system provide increased data rates; for example "m" wireless robots might be collecting SONAR information, with a subset "n" wireless robots communicating this information over external channels to central point such as, a submarine; And thus the capacity for information communicated utilizing external channels may be limited by electromagnetic wave propagation, and a fundamental capacity of each external channel; ¶ 0097; if the information required by the "m" wireless robots increases, additional wireless robots could be assigned to communicate with the central point, providing additional information bandwidth).    
Loughran does not appear to explicitly disclose “causing the one or more robots to move from their respective current location to another location” and “wherein the another location for each of the one or more robots is determined based at least on the current location of the robot and one or more predicted locations of the other one or more robots”.  However, LaFary discloses “causing the one or more robots to move from their respective current location to another location” (see Lafary ¶ 0004, ¶ 0035) and “wherein the another location for each of the one or more robots is determined based at least on the current location of the robot and one or more predicted locations of the other one or more robots”( See LaFary ¶ 0086, ¶ 0089; when moving the robot, considering the location of the robot and location of other obstacles including locations of other robots; ¶ 0095 discloses that such locations are either current or predicted locations).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Loughran and LaFary before him or her, to modify the invention of Loughran to consider predicted locations of other robots when moving a robot to other location. The suggestion for doing so would have been to provide or report to one robot moving-obstacle information (¶ 0089).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Loughran and Lafary further discloses “wherein the one or more robots require wireless network capacity to transfer data obtained by the one or more robots to one or more control centres”; (see Loughran ¶ 0089, ¶ 0097 and fig. 7).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the one or more robots require wireless network capacity to receive data and/or instructions from one or more control centres”; (see Loughran ¶ 0089, ¶ 0097 and fig. 7).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to control the movement of one or more robots by limiting the number of robots that use a given access point to access the wireless network”; (see Loughran ¶ 0095, ¶ 0103 and fig. 8 and LaFary ¶ 0086, ¶ 0089).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to obtain information about the current location of the one or more robots by obtaining information about the access points that the one or more robots are using to access the wireless network”; (see Loughran ¶ 0095, ¶ 0103 and fig. 8).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to obtain information indicative of available wireless network capacity in the locations corresponding to the current locations of the one or more robots by obtaining measurements of wireless network capacity in one or more locations”; (see Loughran ¶ 0075, ¶ 0095, ¶ 0103 and fig. 8 and LaFary ¶ 0086, ¶ 0089).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to obtain information indicative of available wireless network capacity in the locations corresponding to the locations of the one or more robots by obtaining information about the number of robots using an access point to access the wireless network.”; (see Loughran ¶ 0087, ¶ 0095, ¶ 0103 and fig. 8).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to identify locations of one or more robots that require wireless network capacity by obtaining information about a change in location of one or more robots”; (see Loughran ¶ 0066, ¶ 0095, ¶ 0103).

Regarding claim 9, claim 1 is incorporated as stated above.  In addition, Loughran further discloses “wherein the at least one memory and the computer program code are also configured to, with the at least one processor, cause the apparatus to determine one or more robots that do not require wireless network capacity and to enable the one or more robots that do not require wireless network capacity to move freely within the area covered by the wireless network”; (see Loughran ¶ 0066, ¶ 0095, ¶ 0103).

Claim 10 is the system claim corresponding to the apparatus claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 10 rejected under the same rational as claim 1.

Claims 11 - 18 are the method claims corresponding to the apparatus claims 1 - 9 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 9.  Claims 11 – 18 are rejected under the same rational as claims 1 - 9.

Claims 19 - 20 are the Non-transitory computer medium claims corresponding to the apparatus claims 1 - 3 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 3.  Claims 19 – 20 are rejected under the same rational as claims 1 - 3.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/             Primary Examiner, Art Unit 2468